Exhibit 10.11

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

 

THIS AGREEMENT, dated as of ________ __ 20__, is made by and between ZIMMER
BIOMET HOLDINGS, INC., a Delaware corporation (the “Company”), and
____________________ (the “Executive”).  The capitalized words and terms used
throughout this Agreement are defined in Article XIII.

Recitals

 

A.The Company considers it essential to the best interests of its stockholders
to foster the continuous employment of key management personnel.

B.The Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such a
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders.

C.The Board has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company’s
management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.  

D.The parties intend that no amount or benefit will be payable under this
Agreement unless a termination of the Executive’s employment with the Company
occurs following a Change in Control, or is deemed to have occurred following a
Change in Control, as provided in this Agreement.  

US.115484722.02

--------------------------------------------------------------------------------

 

Agreement

 

In consideration of the premises and the mutual covenants and agreements set
forth below, the Company and the Executive agree as follows:

ARTICLE I

 

Term of Agreement

This Agreement will commence on the date stated above and will continue in
effect through December 31, 20__.  Beginning on January 1, 20__, and each
subsequent January 1, the term of this Agreement will automatically be extended
for one additional year, unless either party gives the other party written
notice not to extend this Agreement at least 30 days before the extension would
otherwise become effective or unless a Change in Control occurs.  If a Change in
Control occurs during the term of this Agreement, this Agreement will continue
in effect for a period of 24 months from the end of the month in which the
Change in Control occurs.  

ARTICLE II

 

Compensation other than Severance Payments

SECTION 2.01.  Disability Benefits.  Following a Change in Control and during
the term of this Agreement, during any period that the Executive fails to
perform the Executive’s full-time duties with the Company as a result of
Disability, the Executive will receive short-term and long-term disability
benefits as provided under short-term and long-term disability plans having
terms no less favorable than the terms of the Company’s short-term and long-term
disability plans as in effect immediately prior to the Change in Control,
together with all other compensation and benefits payable to the Executive
pursuant to the terms of any compensation

2

US.115484722.02

--------------------------------------------------------------------------------

 

or benefit plan, program, or arrangement maintained by the Company during the
period of Disability.

SECTION 2.02.  Compensation Previously Earned.  If the Executive’s employment is
terminated for any reason following a Change in Control and during the term of
this Agreement, the Company will pay the Executive’s salary accrued through the
Date of Termination, at the rate in effect at the time the Notice of Termination
is given, together with all other compensation and benefits payable to the
Executive through the Date of Termination under the terms of any compensation or
benefit plan, program, or arrangement maintained by the Company during that
period.

SECTION 2.03.  Normal Post-Termination Compensation and Benefits.  Except as
provided in Section 3.01, if the Executive’s employment is terminated for any
reason following a Change in Control and during the term of this Agreement, the
Company will pay the Executive the normal post-termination compensation and
benefits payable to the Executive under the terms of the Company’s retirement,
insurance, and other compensation or benefit plans, programs, and arrangements,
as in effect immediately prior to the Change in Control.  This provision does
not restrict the Company’s right to amend, modify, or terminate any plan,
program, or arrangement prior to a Change in Control.

SECTION 2.04.  No Duplication.  Notwithstanding any other provision of this
Agreement to the contrary, the Executive will not be entitled to duplicate
benefits or compensation under this Agreement and the terms of any other plan,
program, or arrangement maintained by the Company or any affiliate.

 

3

US.115484722.02

--------------------------------------------------------------------------------

 

ARTICLE III

 

Severance Payments

SECTION 3.01.  Payment Triggers.  

(a)In lieu of any other severance compensation or benefits to which the
Executive may otherwise be entitled under any agreement, plan, program, policy,
or arrangement of the Company (and which the Executive hereby expressly waives),
the Company will pay the Executive the Severance Payments described in Section
3.02 upon termination of the Executive’s employment following a Change in
Control and during the term of this Agreement, in addition to the payments and
benefits described in Article II, unless the termination is (1) by the Company
for Cause, (2) by reason of the Executive’s death, or (3) by the Executive
without Good Reason.  

(b)For purposes of this Section 3.01, the Executive’s employment will be deemed
to have been terminated following a Change in Control by the Company without
Cause or by the Executive with Good Reason if (1) the Executive’s employment is
terminated without Cause prior to a Change in Control at the direction of a
Person who has entered into an agreement with the Company, the consummation of
which will constitute a Change in Control; or (2) the Executive terminates his
employment with Good Reason prior to a Change in Control (determined by treating
a Potential Change in Control as a Change in Control in applying the definition
of Good Reason), if the circumstance or event that constitutes Good Reason
occurs at the direction of such a Person.

(c)The Severance Payments described in this Article III are subject to the
conditions stated in Article VI.

SECTION 3.02.  Severance Payments.  The following are the Severance Payments
referenced in Section 3.01:

4

US.115484722.02

--------------------------------------------------------------------------------

 

(a)  Lump Sum Severance Payment.  In lieu of any further salary payments to the
Executive for periods after the Date of Termination, and in lieu of any
severance benefits otherwise payable to the Executive, the Company will pay to
the Executive, in accordance with Section 3.04, a lump sum severance payment, in
cash, equal to two (2) times the sum of (1) the higher of the Executive’s annual
base salary in effect immediately prior to the event or circumstance upon which
the Notice of Termination is based or in effect immediately prior to the Change
in Control, and (2) if Severance Payments are triggered under Section 3.01(a),
the amount of the Executive’s target annual bonus entitlement under the
Incentive Plan (or any other bonus plan of the Company then in effect) as in
effect immediately prior to the event or circumstance giving rise to the Notice
of Termination, or, if Severance Payments are triggered under Section 3.01(b),
the amount of the largest aggregate annual bonus paid to the Executive with
respect to the three years immediately prior to the year in which the Notice of
Termination was given.  If the Board determines that it is not workable to
determine the amount that the Executive’s target bonus would have been for the
year in which the Notice of Termination was given, then, for purposes of this
paragraph (a), the Executive’s target annual bonus entitlement will be the
amount of the largest aggregate annual bonus paid to the Executive with respect
to the three years immediately prior to the year in which the Notice of
Termination was given.

(b)  Incentive Compensation.  Notwithstanding any provision of the Incentive
Plan or any other compensation or incentive plans of the Company, the Company
will pay to the Executive, in accordance with Section 3.04, a lump sum amount,
in cash, equal to the sum of (1) any incentive compensation that has been
allocated or awarded to the Executive for a completed calendar year or other
measuring period preceding the Date of Termination (to the extent not payable
pursuant to Section 2.02) provided that, if Severance Payments are triggered

5

US.115484722.02

--------------------------------------------------------------------------------

 

under Section 3.01(b), the performance conditions applicable to such incentive
compensation are met, and (2) if Severance Payments are triggered under Section
3.01(a), a pro rata portion (based on elapsed time) to the Date of Termination
of the aggregate value of all contingent incentive compensation awards to the
Executive for the current calendar year or other measuring period under the
Incentive Plan, the Award Plan, or any other compensation or incentive plans of
the Company, calculated as to each such plan using the Executive’s annual target
percentage under that plan for that year or other measuring period and as if all
conditions for receiving that target award had been met, or, if Severance
Payments are triggered under Section 3.01(b), then with respect to each such
plan, an amount equal to the average annual award paid to the Executive under
such plan during the three years immediately prior to the year in which the
Notice of Termination was given multiplied by a fraction, the numerator of which
is the number of whole months elapsed since the beginning of the calendar year
or other measuring period to the Date of Termination and the denominator of
which is 12 (or the number of whole months in the measuring period).

(c)  Options and Restricted Shares.  All outstanding Options will become
immediately vested and exercisable (to the extent not yet vested and exercisable
as of the Date of Termination).  To the extent not otherwise provided under the
written agreement evidencing the grant of any restricted Shares to the
Executive, all outstanding Shares that have been granted to the Executive
subject to restrictions that, as of the Date of Termination, have not yet lapsed
will lapse automatically upon the Date of Termination, and the Executive will
own those Shares free and clear of all such restrictions.  Notwithstanding the
foregoing, options and restricted Shares remain subject to any forfeiture or
clawback claims under the applicable option plan or award agreement.

6

US.115484722.02

--------------------------------------------------------------------------------

 

(d)  Welfare Benefits.  Except as otherwise provided in this Section 3.02(d),
for a 24-month period after the Date of Termination, the Company will arrange to
provide the Executive with life insurance coverage substantially similar to that
which the Executive is receiving from the Company immediately prior to the
Notice of Termination (without giving effect to any reduction in that coverage
subsequent to a Change in Control).  Life insurance coverage otherwise
receivable by the Executive pursuant to this Section 3.02(d) will be reduced to
the extent comparable coverage is actually received by or made available to the
Executive without greater cost to Executive than as provided by the Company
during the 24‑month period following the Executive’s termination of employment
(and the Executive will report to the Company any such coverage actually
received by or made available to the Executive).

If, as of the Date of Termination, the Company reasonably determines that the
continued life insurance coverage required by this Section 3.02(d) is not
available from the Company’s group insurance carrier, cannot be procured from
another carrier, and cannot be provided on a self-insured basis without adverse
tax consequences to the Executive or his death beneficiary, then, in lieu of
continued life insurance coverage, the Company will pay the Executive, in
accordance with Section 3.04, a lump sum payment, in cash, equal to 24 times the
full monthly premium payable to the Company’s group insurance carrier for
comparable coverage for an executive employee under the Company’s group life
insurance plan then in effect.  

The Company will offer the Executive and any eligible family members the
opportunity to elect to continue medical and dental coverage pursuant to
COBRA.  The Executive will be responsible for paying the required monthly
premium for that coverage, but the Company will pay the Executive, in accordance
with Section 3.04, a lump sum cash stipend  

7

US.115484722.02

--------------------------------------------------------------------------------

 

equal to 24 times the monthly COBRA premium then charged to qualified
beneficiaries for the same level of health and dental coverage the Executive had
in effect immediately prior to his termination, and the Executive may, but is
not required to, choose to use the stipend for the payment of COBRA premiums for
any COBRA coverage that the Executive or eligible family members may elect.  The
Company will pay the stipend to the Executive whether or not the Executive or
any eligible family member elects COBRA coverage, whether or not the Executive
continues COBRA coverage for the maximum period permitted by law, and whether or
not the Executive receives medical or dental coverage from another employer
while the Executive is receiving COBRA continuation coverage.  Payment of the
stipend will not in any way extend or modify the Executive’s continuation
coverage rights under COBRA or any similar continuation coverage law.

(e)  Matching  Contributions.  In addition to the vested amounts, if any, to
which the Executive is entitled under the Savings Plan as of the Date of
Termination, the Company will pay the Executive, in accordance with Section
3.04, a lump sum amount equal to the value of the unvested portion, if any, of
the employer matching contributions (and attributable earnings) credited to the
Executive under the Savings Plan.

(f)  Outplacement Services.  For a period not to exceed six (6) months following
the Date of Termination, the Company will provide the Executive with reasonable
outplacement services consistent with past practices of the Company prior to the
Change in Control or, if no past practice has been established prior to the
Change in Control, consistent with the prevailing practice in the medical device
manufacturing industry.

8

US.115484722.02

--------------------------------------------------------------------------------

 

SECTION 3.03.  Limitation on Severance Payments.

(a)Notwithstanding anything to the contrary contained in this Agreement, in the
event that any Severance Payments paid or payable to the Executive or for his
benefit pursuant to the terms of this Agreement or otherwise in connection with
a Change in Control (“Total Payments”) would be subject to any Excise Tax, then
the value of the Total Payments will be reduced to the extent necessary so that,
within the meaning of Code Section 280G(b)(2)(A)(ii), the aggregate present
value of the payments in the nature of compensation to (or for the benefit of)
the Executive that are contingent on a Change in Control (with a Change in
Control for this purpose being defined in terms of a “change” described in Code
Section 280G(b)(2)(A)(i) or (ii)), do not exceed 2.999 multiplied by the Base
Amount.  For this purpose, cash Severance Payments will be reduced first (if
necessary, to zero), and all other, non-cash Severance Payments will be reduced
next (if necessary, to zero).  For purposes of the limitation described in the
preceding sentence, the following will not be taken into account:  (1) any
portion of the Total Payments the receipt or enjoyment of which the Executive
effectively waived in writing prior to the Date of Termination, and (2) any
portion of the Total Payments that, in the opinion of the Accounting Firm, does
not constitute a “parachute payment” within the meaning of Code Section
280G(b)(2).

(b)For purposes of this Section 3.03, the determination of whether any portion
of the Total Payments would be subject to an Excise Tax will be made by an
Accounting Firm selected by the Company and reasonably acceptable to the
Executive.  For purposes of that determination, the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by the Accounting Firm in accordance with the principles of
Section 280G(d)(3) and (4).

9

US.115484722.02

--------------------------------------------------------------------------------

 

SECTION 3.04.  Time of Payment.  Except as otherwise expressly provided in
Section 3.02, payments provided for in that Section will be made as follows:

(a)  Subject to Section 3.04(c), if Executive signs and does not rescind the
General Release in accordance with Section 6.03, the Company will pay to the
Executive the amount due under Section 3.02 on the sixtieth (60th) business day
following the Date of Termination.

(b)  At the time that payment is made under Section 3.04(a), the Company will
provide the Executive with a written statement setting forth the manner in which
all of the payments to Executive under this Agreement were calculated and the
basis for the calculations including, without limitation, any opinions or other
advice the Company received from auditors or consultants (other than legal
counsel) with respect to the calculations (and any such opinions or advice that
are in writing will be attached to the statement).

(c)  Notwithstanding any of the foregoing, , any and all payments under this
Agreement that constitute deferred compensation under the Section 409A Standards
shall be suspended until, and will be payable on, the date that is six (6)
months after the Executive’s separation from service (or, if earlier, the date
the Executive dies after separation from service).

SECTION 3.05.  Attorneys’ Fees and Expenses.  To the extent permissible under
the Section 409A Standards, if the Executive finally prevails with respect to
any bona fide, good faith dispute between the Executive and the Company
regarding the interpretation, terms, validity or enforcement of this Agreement
(including any dispute as to the amount of any payment due under this
Agreement), the Company will pay or reimburse the Executive for all reasonable
attorneys’ fees and expenses incurred by the Executive in connection with that
dispute  pursuant to the terms of this paragraph.  Payment or reimbursement of
those fees and expenses will be made within fifteen (15) business days after
delivery of the Executive’s written

10

US.115484722.02

--------------------------------------------------------------------------------

 

request for payment, accompanied by such evidence of fees and expenses incurred
as the Company reasonably may require, but the Executive may not submit such a
request until the dispute has been finally resolved by a legally binding
settlement or by an order or judgment that is not subject to appeal or with
respect to which all appeals have been exhausted.  Any payment pursuant to this
paragraph will be made no later than the end of the calendar year following the
calendar year in which the dispute is finally resolved by a legally binding
settlement or nonappealable judgment or order.

In addition, the Company will pay the reasonable legal fees and expenses
incurred by the Executive in connection with any tax audit or proceeding to the
extent attributable to the application of Code Section 4999 to any payment or
benefit provided under this Agreement and including, but not limited to,
auditors’ fees incurred in connection with the audit or proceeding.  Payment
pursuant to the preceding sentence shall be made within fifteen (15) business
days after the delivery of the Executive’s written request for payment,
accompanied by such evidence of fees and expenses incurred as the Company
reasonably may require, but in no case later than the end of the calendar year
following the calendar year in which the audit is completed or there is a final
and nonappealable settlement or other resolution of the matter.

ARTICLE IV

Termination of Employment

SECTION 4.01.  Notice of Termination.  After a Change in Control and during the
term of this Agreement, any purported termination of the Executive’s employment
(other than by reason of death) will be communicated by a written Notice of
Termination from one party to the other party in accordance with
Article VIII.  The Notice of Termination will indicate the specific termination
provision in this Agreement relied upon and will set forth in reasonable

11

US.115484722.02

--------------------------------------------------------------------------------

 

detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the cited provision.  

SECTION 4.02.  Date of Termination.  Except as otherwise provided in
Section 4.01, with respect to any purported termination of the Executive’s
employment after a Change in Control and during the term of this Agreement, the
term “Date of Termination” will have the meaning set forth in this Section.  If
the Executive’s employment is terminated for Disability, Date of Termination
means thirty (30) days after Notice of Termination is given, provided that the
Executive does not return to the full-time performance of the Executive’s duties
during that 30-day period.  If the Executive’s employment is terminated for any
other reason, Date of Termination means the date specified in the Notice of
Termination, which, in the case of a termination by the Company, cannot be less
than 30 days (except in the case of a termination for Cause) and, in the case of
a termination by the Executive, cannot be less than 15 days nor more than 60
days from the date on which the Notice of Termination is given.

ARTICLE V

No Mitigation

The Company agrees that, if the Executive’s employment by the Company is
terminated during the term of this Agreement, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Article III.  Further, the amount of
any payment or benefit provided for in Article III (other than Section 3.02(d))
will not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.

12

US.115484722.02

--------------------------------------------------------------------------------

 

ARTICLE VI

The Executive’s Covenants

SECTION 6.01.  Noncompetition Agreement.  In consideration for this Agreement,
the Executive will execute, concurrent with the execution of this Agreement, a
noncompetition agreement with the Company; provided, however, that if the
Executive has an existing noncompetition agreement with the Company, the
Company, rather than entering into a new noncompetition agreement with the
Executive, may instead, as a condition to entering into this agreement, require
that the Executive acknowledge and affirm his continuing obligations under such
existing noncompetition agreement and re-affirm his agreement to honor the
obligations as set forth in that document.

SECTION 6.02.  Potential Change in Control.  The Executive agrees that, subject
to the terms and conditions of this Agreement, in the event of a Potential
Change in Control during the term of this Agreement, the Executive will remain
employed by the Company until the earliest of (a) a date that is six months
following the date of the Potential Change of Control, (b) the date of a Change
in Control, (c) the date on which the Executive terminates employment for Good
Reason (determined by treating the Potential Change in Control as a Change in
Control in applying the definition of Good Reason) or by reason of death, or
(d) the date the Company terminates the Executive’s employment for any reason.

SECTION 6.03.  General Release.  The Executive agrees that, notwithstanding any
other provision of this Agreement, the Executive will not be eligible for any
Severance Payments under this Agreement unless the Executive timely signs, and
does not timely revoke, a General Release in substantially the form attached to
this Agreement as Exhibit A.  The Executive will be given 21 days to consider
the terms of the General Release.  The General

13

US.115484722.02

--------------------------------------------------------------------------------

 

Release will not become effective until seven days following the date the
General Release is executed.  If the Executive does not return the executed
General Release to the Company by the end of the 21-day period, that failure
will be deemed a refusal to sign, and the Executive will not be entitled to
receive any Severance Payments under this Agreement.  In certain circumstances,
the 21-day period to consider the General Release may be extended to a 45-day
period.  The Executive will be advised in writing if the 45-day period is
applicable.  In the absence of such notice, the 21-day period applies. If any
payment under this Agreement constitutes deferred compensation under the Section
409A Standards, and the 21-day or 45-day review period extends into a new
calendar year, any payment of such deferred compensation shall occur in the new
calendar year.

ARTICLE VII

Successors; Binding Agreement

SECTION 7.01.  Obligation of Successors.  

(a)In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no succession had occurred.  

(b)Subject to Section 7.01(c), failure of the Company to obtain such an
assumption and agreement under Section 7.01(a) prior to the effectiveness of any
such succession will be a breach of this Agreement and will entitle the
Executive to compensation from the Company in the same amount as the Executive
would be entitled to under this Agreement if the Executive were to terminate
employment for Good Reason after a Change in

14

US.115484722.02

--------------------------------------------------------------------------------

 

Control, except that, for purposes of implementing the foregoing, the date on
which the succession becomes effective will be deemed the Date of Termination.

(c)Payment of benefits under Section 7.01(b) shall be made on the deemed Date of
Termination if, and only if, the succession resulted from a transaction that
satisfies the definition of change in control under Section 409A of the
Code.  If the transaction does not satisfy the definition of change in control
under Section 409A, payment of benefits due under Section 7.01(b) shall be made
within 30 days of the Executive’s actual date of termination of employment,
subject to the provisions of Section 3.04(c).  No interest or earnings shall be
paid due to any delay in payment under this Section 7.01(c).

SECTION 7.02.  Enforcement Rights of Others.  This Agreement will inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.  If the Executive dies while any amount is still payable
to the Executive under this Agreement, (other than amounts that, by their terms,
terminate upon the Executive’s death), then, unless otherwise provided in this
Agreement, all such amounts will be paid in accordance with the terms of this
Agreement to the executors, personal representatives, or administrators of the
Executive’s estate.

ARTICLE VIII

Notices

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement will be in writing and will be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may

15

US.115484722.02

--------------------------------------------------------------------------------

 

furnish to the other in writing in accordance with this Article VIII, except
that notice of change of address will be effective only upon actual receipt:

To the Company:

Zimmer Biomet Holdings, Inc.

Attention:  General Counsel

345 East Main Street

Post Office Box 708

Warsaw, Indiana 46581-0708

 

To the Executive:

 

 

At Executive’s principal residence as reflected in the records of the Company

 

ARTICLE IX

Miscellaneous

This Agreement will not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive will not have any right to be retained in the
employ of the Company.  No provision of this Agreement may be modified, waived,
or discharged unless the waiver, modification, or discharge is agreed to in
writing and signed by the Executive and an officer of the Company specifically
designated by the Board.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any other
time.  Neither party has made any agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter of this
Agreement that are not expressly set forth in this Agreement.  Except as
provided in the following two sentences, the validity, interpretation,
construction, and performance of this

16

US.115484722.02

--------------------------------------------------------------------------------

 

Agreement will be governed by the laws of the State of Indiana, to the extent
not preempted by federal law.   This Agreement will at all times be effected,
construed, interpreted, and applied in a manner consistent with the Section 409A
Standards, and in resolving any uncertainty as to the meaning or intention of
any provision of this Agreement, the interpretation that will prevail is the
interpretation that causes the Agreement to comply with the Section 409A
Standards.  In addition, to the extent that any terms of this Agreement would
subject the Executive to gross income inclusion, interest, or additional tax
pursuant to Code Section 409A, those terms are to that extent superseded by the
applicable Section 409A Standards.  All references to sections of the Exchange
Act or the Code will be deemed also to refer to any successor provisions to
those sections.  Any payments provided for under this Agreement will be paid net
of any applicable withholding required under federal, state, or local law and
any additional withholding to which the Executive has agreed.  The obligations
of the Company and the Executive under Articles III, IV, and VI will survive the
expiration of the term of this Agreement.  In no event shall Company be liable
for any taxes, penalties, interest or additional tax payments assessed against
Executive because of any benefits, remuneration or reimbursements provided under
this Agreement.

ARTICLE X

Validity

The invalidity or unenforceability of any provision or this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.  

17

US.115484722.02

--------------------------------------------------------------------------------

 

ARTICLE XI

Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original but all of which together will constitute one and the
same instrument.

ARTICLE XII

Settlement of Disputes; Arbitration

All claims by the Executive for benefits under this Agreement must be in writing
and will be directed to and determined by the Board.  Any denial by the Board of
a claim for benefits under this Agreement will be delivered to the Executive in
writing and will set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon.  The Board will afford a reasonable
opportunity to the Executive for a review of the decision denying a claim and
will further allow the Executive to appeal to the Board a decision of the Board
within 60 days after notification by the Board that the Executive’s claim has
been denied.  Any further dispute or controversy arising under or in connection
with this Agreement will be settled exclusively by arbitration in Warsaw,
Indiana in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  Each party will bear its own expenses in the arbitration
for attorneys’ fees, for its witnesses, and for other expenses of presenting its
case.  Other arbitration costs, including arbitrators’ fees, administrative
fees, and fees for records or transcripts, will be borne equally by the
parties.  Notwithstanding anything in this Article to the contrary, if the
Executive prevails with respect to any dispute submitted to arbitration under
this Article, the Company will reimburse or pay all reasonable legal fees and
expenses that the Executive incurred in connection with that dispute as required
by Section 3.05.

18

US.115484722.02

--------------------------------------------------------------------------------

 

ARTICLE XIII

Definitions

For purposes of this Agreement, the following terms will have the meanings
indicated below:

(a)  “Accounting Firm” means an accounting firm, other than the Company’s
independent auditors, that is designated as one of the four largest accounting
firms in the United States.

(b)  “Award Plan” means the Company’s 2009 Stock Incentive Plan.

(c)  “Base Amount” has the meaning stated in Code Section 280G(b)(3).

(d)  “Beneficial Owner” has the meaning stated in Rule 13d‑3 under the Exchange
Act.

(e)  “Board” means the Board of Directors of the Company.

(f)  “Cause” for termination by the Company of the Executive’s employment, after
any Change in Control, means (1) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 4.01) for a period of at least 30 consecutive days after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties; (2) the
Executive willfully engages in conduct that is demonstrably and materially
injurious to the Company or its subsidiaries, monetarily or otherwise; or
(3) the Executive is convicted of, or has entered a plea of no contest to, a
felony.  

19

US.115484722.02

--------------------------------------------------------------------------------

 

For purposes of clauses (1) and (2) of this definition, no act, or failure to
act, on the Executive’s part will be deemed “willful” unless it is done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company.

(g)  A “Change in Control” will be deemed to have occurred if any of the
following events occur:

(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
that Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company’s
then-outstanding securities; or

(2) during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of the
period constitute the Board and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this paragraph whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously approved), cease for any
reason to constitute a majority of the Board; or

(3) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior to the

20

US.115484722.02

--------------------------------------------------------------------------------

 

merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, at least 75% of the
combined voting power of the voting securities of the Company or the surviving
entity outstanding immediately after the merger or consolidation; or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person acquires more than 50% of the
combined voting power of the Company’s then-outstanding securities; or

(4) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

Notwithstanding the foregoing, a Change in Control will not include any event,
circumstance, or transaction occurring during the six-month period following a
Potential Change in Control that results from the action of any entity or group
that includes, is affiliated with, or is wholly or partly controlled by the
Executive; provided, further, that such an action will not be taken into account
for this purpose if it occurs within a six-month period following a Potential
Change in Control resulting from the action of any entity or group that does not
include the Executive.    

(h)  “COBRA” means the continuation coverage provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.

(i)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and interpretative rules and regulations.

(j)  “Company” means Zimmer Biomet Holdings, Inc., a Delaware corporation, and
any successor to its business and/or assets that assumes and agrees to perform
this

21

US.115484722.02

--------------------------------------------------------------------------------

 

Agreement by operation of law, or otherwise (except in determining, under
Section XIII(g), whether or not any Change in Control of the Company has
occurred in connection with the succession).

(k)  “Company Shares” means shares of common stock of the Company or any equity
securities into which those shares have been converted.

(l)  “Date of Termination” has the meaning stated in Section 4.02.

(m)  “Disability” has the meaning stated in the Company’s short-term or
long-term disability plan, as applicable, as in effect immediately prior to a
Change in Control.

(n)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and interpretive rules and regulations.

(o)  “Excise Tax” means any excise tax imposed under Code Section 4999.

(p)  “Executive” means the individual named in the first paragraph of this
Agreement.

(q)  “General Release” has the meaning stated in Section 6.03.

(r)  “Good Reason” for termination by the Executive of the Executive’s
employment means the occurrence (without the Executive’s express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
paragraph (1), (4), (5), (6), or (7) below, the act or failure to act is
corrected prior to the Date of Termination specified in the Executive’s Notice
of Termination:

(1) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse

22

US.115484722.02

--------------------------------------------------------------------------------

 

alteration in the nature or status of the Executive’s responsibilities from
those in effect immediately prior to a Change in Control;

(2) a reduction by the Company in the Executive’s annual base salary as in
effect on the date of this Agreement or as the same may be increased from time
to time, or the level of the Executive’s entitlement under the Incentive Plan as
in effect on the date of this Agreement or as the same may be increased from
time to time;

(3) the Company’s requiring the Executive to be based more than 50 miles from
the Company’s offices at which the Executive is based immediately prior to a
Change in Control (except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control), or, in the event the Executive
consents to any such relocation of his offices, the Company’s failure to provide
the Executive with all of the benefits of the Company’s relocation policy as in
operation immediately prior to the Change in Control;

(4) the Company’s failure, without the Executive’s consent, to pay to the
Executive any portion of the Executive’s current compensation (which means, for
purposes of this paragraph (4), the Executive’s annual base salary as in effect
on the date of this Agreement, or as it may be increased from time to time, and
the awards earned pursuant to the Incentive Plan) or to pay to the Executive any
portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven days of the date the
compensation is due;

(5) the Company’s failure to continue in effect any compensation plan in which
the Executive participates immediately prior to a Change in Control, which plan
is material to the Executive’s total compensation, including, but not limited
to, the Incentive

23

US.115484722.02

--------------------------------------------------------------------------------

 

Plan and the Award Plan or any substitute plans adopted prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to that plan, or the Company’s
failure to continue the Executive’s participation in such a plan (or in a
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;

(6) the Company’s failure to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company’s pension (including, without limitation, , the Company’s Savings and
Investment Program,), life insurance, medical, health and accident, or
disability plans in which the Executive was participating at the time of the
Change in Control; the taking of any action by the Company that would directly
or indirectly materially reduce any of those benefits or deprive the Executive
of any material fringe benefit enjoyed by the Executive at the time of a Change
in Control; or the Company’s failure to provide the Executive with the number of
paid vacation days to which the Executive is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the time of the Change in Control; or

(7) any purported termination of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 4.01;
for purposes of this Agreement, no such purported termination will be effective.

The Executive’s right to terminate the Executive’s employment for Good Reason
will not be affected by the Executive’s incapacity due to physical or mental
illness.  The

24

US.115484722.02

--------------------------------------------------------------------------------

 

Executive’s continued employment will not constitute consent to, or a waiver of
rights with respect to, any act or failure to act that constitutes Good Reason.

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason will cease to be an event constituting Good Reason if the
Executive does not timely provide a Notice of Termination to the Company within
120 days of the date on which the Executive first becomes aware (or reasonably
should have become aware) of the occurrence of that event.

(s)  “Incentive Plan” means the Company’s Executive Performance Incentive Plan.

(t)  “Notice of Termination” has the meaning stated in Section 4.01.

(u)  “Options” means options for Shares granted to the Executive under the Award
Plan.

(v)  “Person” has the meaning stated in section 3(a)(9) of the Exchange Act, as
modified and used in sections 13(d) and 14(d) of the Exchange Act; however, a
Person will not include (1) the Company or any of its subsidiaries, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of those securities, or (4) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(w)  ”Potential Change in Control” will be deemed to have occurred if any one of
the following events occurs:

(1)  the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

25

US.115484722.02

--------------------------------------------------------------------------------

 

(2)  the Company or any Person publicly announces an intention to take or to
consider taking actions that, if consummated, would constitute a Change in
Control;

(3)  any Person who is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 10% or more of the combined voting
power of the Company’s then-outstanding securities, increases that Person’s
beneficial ownership of those securities by 5% or more over the percentage so
owned by that Person on the date of this Agreement; or

(4)  the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(x)  “Savings Plan” means the Company’s Savings and Investment 401(k)  Program,
which, for purposes of this Agreement, will be deemed to include the Zimmer
Biomet Holdings, Inc. Deferred Compensation Plan.

(y)  “Section 409A Standards” means the standards for nonqualified deferred
compensation plans established by Code Section 409A.

(z)  “Severance Payments” means the payments described in Section 3.02.

(a)  “Shares” means shares of the common stock, $0.01 par value, of the Company.

(bb)  “Total Payments” has the meaning stated in Section 3.03(a).

EXECUTIVEZIMMER BIOMET HOLDINGS, INC.

_________________________________By: ______________________________

     Dennis E. Cultice

Vice President, Global Compensation, Benefits, HRIS and HR Operations

 

 

26

US.115484722.02

--------------------------------------------------------------------------------

EXHIBIT A

 

Zimmer Biomet Holdings, Inc.

GENERAL RELEASE

 

Name: __________________________            Notification Date:  ____________

 

Zimmer Biomet Holdings, Inc. (the “Company”) has offered me certain severance
benefits (the “Severance Benefits”) pursuant to a Change in Control Severance
Agreement (“Agreement”) between the Company and me.  I will only be able to
receive the Severance Benefits in consideration for my signing this General
Release.

 

The Company has advised me of, and I acknowledge the following:

 

I have (INSERT NUMBER – 21 OR 45, DEPENDING ON REASON FOR SEPARATION – IN
ACCORDANCE WITH OWBPA REQUIREMENTS) calendar days (the “Review Period”) from the
date I receive this General Release to consider and sign it. If I do not return
this signed General Release by the end of the Review Period (i.e., by INSERT
DATE), the Company will consider this my refusal to sign, and I will not receive
the Severance Benefits.  If I choose to sign this General Release prior to
expiration of the Review Period, I thereby waive my right to review for the full
time period allowed.  If I sign this General Release and am age 40 or older as
of the date of my signing, it will not be effective for a period of seven
calendar days thereafter, during which time I may change my mind and revoke my
signature.  To revoke my signature, I must notify the Company in writing at 345
East Main Street, Warsaw, IN, 46580, Attention:  General Counsel, within seven
calendar days of the date I signed this General Release.  

 

By signing this General Release I am giving up, to the fullest extent permitted
by law, my right to sue the Company and any of its affiliates, parent companies
and subsidiaries, and its and their past and present officers, directors,
employees, and agents (collectively, the “Released Parties”) based upon any act
or event occurring prior to my signing this General Release.  Without
limitation, and again to the fullest extent permitted by law, I specifically
release the Company from any and all claims arising out of my employment and
termination, up to and including the date of my signing of this General Release,
including claims based on discrimination under federal anti-discrimination laws
such as Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Americans With Disabilities Act of 1990, claims for
interference with my rights to benefits under section 510 or penalties under
section 502(c) of the Employee Retirement Income Security Act of 1974, and any
and all applicable federal, state, and local laws.  I acknowledge and agree that
I have received all compensation to which I am entitled from the Released
Parties other than the above-referenced Severance Benefits (which remain subject
to my entering into this General Release) and agree that I am not eligible to
receive any additional form of compensation under any Released Party’s pay,
bonus, commission, or incentive policy or program. I further agree that although
I am not precluded by this Agreement from filing an administrative charge with
the Equal Employment Opportunity Commission or a comparable state or local civil
rights commission, I specifically and expressly waive any rights to receive,
directly or indirectly, any monetary damages or other monies from the filing of
such charge.  

 

A-1

US.115484722.02

--------------------------------------------------------------------------------

 

I agree, as a condition of receiving the Severance Benefits, and subject to any
rights and obligations I may have under applicable law (including, but not
limited to, my right to file and participate in the investigation of an
administrative charge of the type described above and any non-waivable rights I
may have to make disclosures specifically allowed or required by applicable
law), that I will not make negative comments about or otherwise disparage or try
to injure the reputation of any of the Released Parties.  I agree to refrain
from making negative statements about any Released Party and/or its methods of
doing business, management practices, policies, and the quality of its services
or products.  I acknowledge and agree that this restriction applies to all forms
of communication including such things as oral statements, written statements,
e-mail, text messages, comments on blogs or any other form of electronic or
other type of communication.  

 

For the sake of clarification, and subject to any non-waivable rights as
described above, I acknowledge that this General Release shall not affect my
legal obligation to protect the confidentiality of the Released Parties’
information or any of my other obligations under any confidentiality,
intellectual property, non-competition, and/or non-solicitation agreement that I
have entered into with the Company or with any of the other Released Parties.  

 

As a condition of receiving the Severance Benefits I agree that for a period of
90 calendar days beginning with my separation date I shall make myself
reasonably available to respond to inquiries from the Released Parties related
to carrying out an orderly transition of business following my termination of
employment.  I agree that I will provide the Company’s General Counsel or his or
her delegate two contact telephone numbers at which I can be reached, either in
person or by message, and will update that contact information within 24 hours
if it changes.  I further agree that I will return such calls from any of the
Released Parties no later than the end of the business day immediately following
the date of the call, and will provide information responsive to the request to
the best of my ability.  I understand and acknowledge that my agreement to
promptly and fully respond to such inquiries is a material condition of my
eligibility for the Severance Benefits, and further understand and agree that in
the event I do not cooperate as described herein, I will be immediately
obligated to repay to the Company the entire gross amount of my Severance
Benefits.

 

By signing this General Release, I affirm that I have provided complete and
truthful information in response to all inquiries (the “Inquiries”) made by any
of the Released Parties and any investigating authorities in connection with any
governmental investigation of any of the Released Parties or litigation
involving any of the Released Parties. By signing this General Release, I
further affirm that I have disclosed to the Company’s General Counsel or his or
her delegate any and all concerns I may have had arising from or related to my
employment regarding potential material violations of applicable law and/or the
Company’s Code of Conduct.  I agree, by signing the General Release, that if it
is later determined that I knowingly provided materially misleading or
untruthful information in response to any such Inquiries or failed to disclose
during my employment any potential material violations of applicable law or the
Company’s Code of Conduct of which I was aware, I will be immediately obligated
to repay to the Company the entire gross amount of my Severance Benefits.

 

A-2

US.115484722.02

--------------------------------------------------------------------------------

 

I agree to cooperate with any of the Released Parties in response to any
governmental investigation. I acknowledge that in connection with my job
responsibilities with any of the Released Parties I may have obtained or been
privy to information that could be relevant to its or their defense of
Company-related lawsuits currently pending or which may be asserted against it
or them. I agree to make myself reasonably available for providing such
information and, to the extent necessary, testimony. I understand that the
Company will reimburse any reasonable out‑of-pocket expenses I may incur in
providing this cooperation. I further understand that the Company will
compensate me for time spent on such assistance at an hourly rate based on my
base salary as of my termination date, with time spent rounded to the nearest
quarter hour for billing purposes. Any such payment will be reported to me on a
Form 1099, and I agree that I will be responsible for any resulting tax
liability.

 

By signing this General Release, I am NOT giving up my right to appeal a denial
of a claim for benefits submitted under my medical or dental coverage, life
insurance or disability program maintained by the Company.  Also, I am NOT
giving up my right to file for unemployment insurance benefits at the
appropriate time if I so choose, and my signing of this General Release will NOT
affect my rights, if any, to coverage by Workers’ Compensation insurance.  In
addition, this General Release will not affect any benefits to which I am
entitled under the Agreement or any claim arising out of the enforcement of the
Agreement.  I agree that this General Release shall be interpreted and enforced
in accordance with the laws of the State of Indiana.

 

My signature below acknowledges that I have read the above, understand what I am
signing, and am acting of my own free will.  The Company has advised me to
consult with an attorney and any other advisors of my choice prior to signing
this General Release.  

 

 

SIGNATURE  ________________________________   DATE  ____________________

 

PRINT NAME ________________________________

 

 

A-3

US.115484722.02